Exhibit 10.1

BROOKS AUTOMATION, INC.
SECOND AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN
(formerly known as the 2000 Combination Stock Option Plan)
Restated as of May 7, 2013
Section 1.    Purpose
     The purpose of the Brooks Automation, Inc. Second Amended and Restated 2000
Equity Incentive Plan (the “Plan”) is to attract and retain key employees,
independent directors, consultants and advisors. The Plan provides an incentive
for these Participants to assist Brooks Automation, Inc. (the “Company”) to
achieve long-range performance goals, and to enable them to participate in the
long-term growth of the Company.
Section 2.    Definitions


a)
“Affiliate” means any corporation or other entity that stands in a relationship
to the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
or SAR by reason of service for an Affiliate, Sections 414(b) and 414(c) of the
Code shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A, “at least 20%” shall
be used in lieu of “at least 50%”; and further provided, that the lower
ownership threshold described in this definition (50% or 20% as the case may be)
shall apply only if the same definition of affiliation is used consistently with
respect to all compensatory stock options or stock awards (whether under the
Plan or another plan). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A of the Code) apply.
Notwithstanding the foregoing provisions of this definition, except as otherwise
determined by the Committee a corporation or other entity shall be treated as an
Affiliate only if its employees would be treated as employees of the Company for
purposes of the rules promulgated under the Securities Act of 1933, as amended,
with respect to the use of Form S-8.

           
b)
“Award” means any Option, Stock Appreciation Right, Performance or Award Share,
or Restricted Stock awarded under the Plan.

           
c)
“Board” means the Board of Directors of the Company.

           
d)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

           
e)
“Committee” means the Compensation Committee of the Board, or such other
Committee of not less than two independent members of the Board appointed by the
Board to administer the Plan. If at any time the Compensation Committee consists
of members, one or more of whom do not qualify as independent, non-employee or
outside directors (for purposes of applicable stock exchange rules, the
requirements of Rule 16b-3 promulgated under the Exchange Act, and the
requirements of Section 162(m) of the Code), it shall act in respect of the Plan
through a subcommittee of two or more members, all of whom so qualify, and all
references herein to the Committee shall be deemed to refer to such
subcommittee.

           
f)
“Common Stock” or “Stock” means the Common Stock, par value $.01 per share, of
the Company.

           
g)
“Company” means Brooks Automation, Inc.



h)
“Covered Transaction” means any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company's
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company's assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Committee), the Covered Transaction shall be deemed to have
occurred upon consummation of the tender offer.

           

1

--------------------------------------------------------------------------------

Exhibit 10.1

i)
“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant's death. In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant's estate.

           
j)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute.

           
k)
“Fair Market Value” means, (i) the closing sales price, if any, on a national
securities exchange or automated quotation system on the date as of which Fair
Market Value is being determined or, if none, shall be the closing sales price
on the nearest trading date before that date; and (ii) if the Common Stock is
then traded on an exchange or system which does not have sale price reporting,
the mean between the average of the “Bid” and the average of the “Ask” prices,
if any, as reported for the date as of which Fair Market Value is being
determined. Fair Market Value shall be determined in a manner consistent with
the requirements under Section 409A of the Code.

           
l)
“Incentive Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 which is intended to meet the
requirements of Section 422 of the Code or any successor provision.

           
m)
“Non-Qualified Stock Option” means an option to purchase shares of Common Stock,
awarded to a Participant under Section 6, which does not meet the requirements
of Section 422 of the Code or any successor provision. Each option granted under
the Plan shall be deemed to be, by its terms, a Non-Qualified Stock Option
unless it is expressly designated as an Incentive Stock Option.

           
n)
“Option” means a Nonqualified Stock Option or Incentive Stock Option.

           
o)
“Participant” means a person eligible pursuant to Section 3 hereof and selected
by the Committee to receive an Award under the Plan.

           
p)
“Performance Cycle” or “Cycle” means the period of time selected by the
Committee during which performance is measured for the purpose of determining
the extent to which a Performance Award has been earned.

           
q)
“Performance Award” means an Award awarded to a Participant under Section 8 that
is subject to one or more specified performance conditions, other than the mere
passage of time, the satisfaction of which is a condition for the grant,
exercisability, vesting or full enjoyment of an Award. The term “specified
performance condition” means, in the case of Performance Awards other than
Options or SARs, an objectively determinable measure of performance relating to
any or any combination of the following (measured either absolutely or by
reference to an index or indices and determined either on a combined basis or,
as the context permits, on a divisional, subsidiary, line of business, project
or geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation or amortization, whether or not on a continuing operations
or an aggregate or per share basis; return on equity, investment, capital or
assets; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; stock price;
stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuances of
debt or equity) or refinancings. Such criteria and any targets with respect
thereto determined by the Committee need not be based on an increase, a positive
or improved result or avoidance of loss. To the extent consistent with the
requirements for satisfying the performance-based compensation exception under
Section 162(m), the Committee may provide in the case of any Award intended to
qualify for such exception that one or more of the criteria applicable to such
Award will be adjusted in an objectively determinable manner to reflect events
(for example, but without limitation, acquisitions or dispositions) occurring
during the performance period that affect the applicable criteria.



r)
“Permanent Disability” has the meaning specified in Section 22(e)(3) of the
Code.

           
s)
“Restricted Period” means the period of time selected by the Committee during
which a share of Restricted Stock may be forfeited to the Company.

           
t)
“Restricted Stock” means shares of Common Stock subject to forfeiture, awarded
to a Participant under Section 9.

           
u)
“Stock Appreciation Right” or “SAR” means a right to receive any excess in value
of shares of Common Stock over the exercise price, awarded to a Participant
under Section 7.

           

2

--------------------------------------------------------------------------------

Exhibit 10.1

v)
“Stock Unit” means an award of Common Stock and/or other rights granted as units
that are valued in whole or in part by reference to, or otherwise based on, the
value of Common Stock, awarded to a Participant under Section 10.

Section 3.    Eligibility
     All key employees, independent directors, consultants and advisors of the
Company or any Affiliate capable of contributing significantly to the successful
performance of the Company, other than a person who has irrevocably elected not
to be eligible, are eligible to be selected by the Committee to be Participants
in the Plan.
Section 4.    Stock Available for Awards


a)
Subject to adjustment under subsection (b), Awards may be made under the Plan to
acquire not in excess of 9,000,000 shares of Company Common Stock. Subject to
adjustment under subsection (b), the maximum aggregate number of shares of the
Company's Common Stock for which option grants may be made to any person during
any fiscal year shall be 500,000 shares and the maximum aggregate number of
shares of the Company's Common Stock for which other awards may be made to any
one person during any fiscal year shall be 250,000 shares; provided, however,
that up to an additional 100,000 shares of Common Stock may be granted as other
awards during any fiscal year to the Chief Executive Officer of the Company as
an inducement to become employed (or reemployed) by the Company. If any Award in
respect of shares of Common Stock is forfeited for any reason (other than as a
result of expiration of the Award's term if the Award is an Option or Stock
Appreciation Right), or any Award is settled for cash, the shares subject to
such Award, to the extent of such forfeiture or cash settlement, shall again be
available for award under the Plan. Notwithstanding anything to the contrary
contained herein, the following shares of Common Stock shall not be added back
to the shares authorized for grant under this Plan: (i) shares subject to an
Option or Stock Appreciation Right that expires at the conclusion of its term
without being exercised; (ii) shares tendered by the Participant or withheld by
the Company in payment of the purchase price of an Option; (iii) shares tendered
by the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award; (iv) shares repurchased by the Company with
proceeds from the purchase of any Options; and (v) shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof. Shares issued under the
Plan may consist in whole or in part of authorized but unissued shares or
treasury shares. No Incentive Stock Option may be issued after the following
dates: (x) January 6, 2010 with respect to the 1,000,000 shares of the Company's
Common Stock authorized for issuance hereunder approved by the stockholders of
the Company on February 24, 2000; (y) December 13, 2011 with respect to the
additional 5,000,000 shares of the Company's Common Stock authorized for
issuance hereunder approved by the stockholders of the Company on May 13, 2002,
and (z) January 25, 2016 with respect to the additional 3,000,000 shares of the
Company's Common Stock authorized for issuance hereunder approved by the
stockholders of the Company on March 7, 2006.

           
b)
In the event that the Committee determines that any stock dividend,
recapitalization, reorganization, merger, consolidation, or other similar
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall equitably adjust any or all
of (i) the number and kind of shares in respect of which Awards may be made
under the Plan, (ii) the number and kind of shares subject to outstanding
Awards, and (iii) the award, exercise or conversion price with respect to any of
the foregoing, and if considered by the Committee to be appropriate, the
Committee may make provision for a cash payment with respect to an outstanding
Award, provided that the number of shares subject to any Award shall always be a
whole number.

Section 5.    Administration


a)
The Plan shall be administered by the Committee. Except where the full Board of
Directors serves as the Committee, the Committee shall serve at the pleasure of
the Board, which may from time to time appoint additional members of the
Committee, remove members and appoint new members in substitution for those
previously appointed, and fill vacancies however caused. A majority of the
Committee shall constitute a quorum and the acts of a majority of the members
present at any meeting at which a quorum is present shall be deemed the action
of the Committee. To the extent permitted by applicable law, the Committee may
delegate (i) to one or more if its members such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant rights or options to the extent permitted by Section
157(c) of the General Corporation Law of the State of Delaware; (iii) to one or
more officers of the Company the authority to allocate other Awards among such
persons (other than officers of the Company) eligible to receive Awards under
the Plan as such delegated officer or officers determine consistent with such
delegation, provided, that with respect to any delegation described in this
clause (iii), the Committee (or a properly delegated member or members of the
Committee) shall have authorized the issuance of a specified number of shares of


3

--------------------------------------------------------------------------------

Exhibit 10.1

stock under such Awards and shall have specified the consideration, if any, to
be paid therefor; and (iv) to such employees or other persons as it determines
such ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term “Committee” shall include the
person or persons so delegated to the extent of such delegation.
           
b)
Subject to the express provisions of this Plan and provided that all actions
taken shall be consistent with the purposes of the Plan, the Committee shall
have full and complete authority and the sole discretion to: (i) determine those
persons eligible under Section 3; (ii) select those persons to whom Awards shall
be granted under the Plan; (iii) determine the time or times when Awards shall
be granted; (iv) establish the terms and conditions upon which Awards may be
exercised; (v) alter any restrictions or conditions upon any Awards; and
(vi) adopt rules and regulations, establish, define and/or interpret any other
terms and conditions, and make all other determinations (which may be on a
case-by-case basis) deemed necessary or desirable for the administration of the
Plan.

           
c)
The Terms of each type of Award need not be identical, and the Committee need
not treat Participants uniformly. Except as otherwise provided by the Plan or a
particular Award, any determination with respect to an Award may be made by the
Committee at the time of Award or at any time thereafter.

           
d)
In making its determinations hereunder, the Committee shall take into account
the nature of the services rendered or to be rendered by the Participant, their
present and potential contributions to the success of the Company, and such
other factors as the Committee, in its discretion, shall deem relevant in order
to accomplish the purposes of the Plan.

Section 6.    Stock Options


a)
General. Subject to the provisions of the Plan, the Committee may award
Incentive Stock Options and Non-Qualified Stock Options and determine the number
of shares to be covered by each Option, the option price therefore and the
conditions and limitations applicable to the exercise of the Option. Any Option
granted under this Plan shall be upon such terms and conditions not inconsistent
with this Plan as the Committee may determine. At the time of grant of any
Option, the Committee shall specify whether the Option is intended to be an
Incentive Stock Option or a Non-Qualified Stock Option.

           
b)
Price. The price at which any shares of Stock may be purchased pursuant to the
exercise of an Option shall be determined by the Committee but may not be less
than the greater of (i) the minimum legal consideration required under the laws
of the jurisdiction in which the Company is then organized or (ii) the Fair
Market Value of the Stock on the date of grant of the Option.

           
c)
Re-pricing; Cash Buyouts. The Committee shall not reprice an Option once it has
been granted under this Plan by reducing the exercise price of the Option or
canceling an Option and regranting a new Option for a similar number of shares
at a lower price, except as expressly provided in Section 11(f), (g) or (h). In
addition, the Company shall not purchase for cash any outstanding Option which
at the time has an exercise price greater than the then Fair Market Value of the
Common Stock.

           
d)
Period of Option. Each Option granted under this Plan shall continue in effect
for such period not exceeding seven years as the Committee shall determine.

           
e)
Exercise of Options:



i.Options may be exercised in whole or in part at such time and in such manner
as the Committee may determine.
                
ii. The purchase price of shares of Stock upon exercise of an Option shall be
paid by the Option holder in full upon exercise and may be paid as the Committee
may determine in its sole discretion in any combination of: (i) cash or check
acceptable to the Committee and payable to the order of the Company; (ii)
delivery of shares of Common Stock (valued at Fair Market Value at the date of
purchase of the Common Stock subject to the Option); or (iii) such other means
as the Committee may permit; provided , however, that payment of the exercise
price by delivery of shares of Common Stock of the Company owned by the Option
holder may be made only if such payment does not result in a charge to earnings
for financial accounting purposes, as determined by the Committee.
                
iii. With the consent of the Committee, payment of the exercise price may also
be made by delivery of a

4

--------------------------------------------------------------------------------

Exhibit 10.1

properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
payment to pay the exercise price. To facilitate such arrangements, the Company
may enter into agreements for coordinating procedures with one or more
securities brokerage firms. The date of delivery of such exercise notices shall
be deemed the date of exercise.
                
iv. The Committee may impose such conditions with respect to the exercise of
Options, including conditions relating to applicable federal or state securities
laws, as it considers necessary or advisable, including making the Common Stock
issued upon exercise subject to restrictions on vesting or transferability, or
to risk of forfeiture, upon the happening of such events as the Committee may
determine, any of which may be accelerated or waived in the Committee's sole
discretion.
                
v. No shares of Common Stock shall be issued upon exercise of any Option under
this Plan until full payment in the form approved by the Committee has been made
and all other legal requirements applicable to the issuance or transfer of such
shares and such other requirements as are consistent with the Plan have been
complied with to the satisfaction of the Committee.
Section 7.    Stock Appreciation Rights


a)
Subject to the provisions of the Plan, the Committee may grant Awards under the
Plan of Stock Appreciation Rights to Participants.

           
b)
The base value from which appreciation is to be measured for a Stock
Appreciation Right shall be an amount (payable in cash or stock) determined by
the Committee, but in no event shall such amount be less than the greater of
(i) the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Right is granted or (ii) the minimum amount permitted by applicable
laws, rules or policies of any regulatory authority or stock exchange. Each
Stock Appreciation Right granted shall entitle a Participant upon exercise to an
amount equal to (i) excess of (A) the Fair Market Value on the exercise date of
one share of Common Stock over (B) the base value from which appreciation is to
be measured, times (ii) the number of shares of Common Stock covered by the
exercisable portion of the Stock Appreciation Right. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the portion of the Stock Appreciation Right that is
being exercised. No fractional shares will be issued in payment for Stock
Appreciation Rights. If there are fractional shares, then such fractional shares
shall be rounded down to the next whole share.

           
c)
The Company may impose, in its sole discretion, such conditions upon the
exercisability or transferability of Stock Appreciation Rights as it may deem
fit. A Stock Appreciation Right shall expire on a date designated by the
Committee that is not later than seven years after the date of grant of the
Stock Appreciation Right. 

Section 8.    Performance Awards


a)
Subject to the provisions of the Plan, the Committee may grant Awards of
Performance Awards and determine the number of such shares for each Performance
Cycle and the duration of each Performance Cycle. There may be more than one
Performance Cycle in existence at any one time, and the duration of Performance
Cycles may differ from each other. The payment value of Performance Awards shall
be equal to the product of (A) the number of shares granted times (B) the Fair
Market Value of the Common Stock on the date the Performance Awards are earned
or, in the discretion of the Committee, on the date the Committee determines
that the Performance Awards have been earned.

           
b)
The Committee shall establish performance goals for each Performance Cycle for
the purpose of determining the extent to which Performance Awards awarded for
such Performance Cycle are earned, on the basis of such criteria and to
accomplish such objectives as the Committee may from time to time select. During
any Performance Cycle, the Committee may adjust the performance goals for such
Performance Cycle as it deems equitable in recognition of unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine.

           
c)
As soon as practicable after the end of a Performance Cycle, the Committee shall
determine the number of Performance Awards which have been earned on the basis
of the Participant's satisfaction of established performance goals. The payment
values of earned Performance Awards shall be distributed to the Participant or,
if the Participant has died, to the Participant's Designated Beneficiary, as
soon as practicable after the Committee's determination. The Committee shall
determine, at or after the time the Award is granted, whether payment values
will be settled in whole or in part in


5

--------------------------------------------------------------------------------

Exhibit 10.1

cash or other property, including Common Stock.
Section 9.    Restricted Stock


a)
Subject to the provisions of the Plan, the Committee may grant an Award of
Restricted Stock and determine the duration of the Restricted Period during
which, and the conditions under which, the shares of Restricted Stock may be
forfeited to the Company and the other terms and conditions of such Awards.
Shares of Restricted Stock may be issued for no cash consideration or such
minimum consideration as may be required by applicable law.

           
b)
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as permitted by the Committee, during the
Restricted Period. Shares of Restricted Stock shall be evidenced in such manner
as the Committee may determine. Any certificates issued in respect of shares of
Restricted Stock shall be registered in the name of the Participant and unless
otherwise determined by the Committee, deposited by the Participant, together
with a stock power endorsed in blank, with the Company. At the expiration of the
Restricted Period, the Company shall deliver such certificates to the
Participant or if the Participant has died, to the Participant's Designated
Beneficiary.

Section 10.    Stock Units


a)
Subject to the provisions of the Plan, the Committee may grant Awards of Stock
Units subject to such terms, restrictions, conditions, performance criteria,
vesting requirements and payment rules as the Committee shall determine.

           
b)
Shares of Common Stock awarded in connection with an Award of Stock Units shall
be issued for no cash consideration or such minimum consideration as may be
required by applicable law.



 Section 11.    General Provisions Applicable to Awards


a)
Documentation. Each Award under the Plan shall be evidenced by a written
document delivered to the Participant specifying the terms and conditions
thereof and containing such other terms and conditions not inconsistent with the
provisions of the Plan as the Committee considers necessary or advisable to
achieve the purposes of the Plan or comply with applicable tax and regulatory
laws and accounting principles. The date of Award hereunder shall be the date
upon which such Award is voted by the Committee, unless such vote provides
otherwise.

           
b)
Committee Discretion. Each type of Award may be made alone, in addition to or in
relation to any other type of Award. Except as otherwise provided by the Plan or
a particular Award, any determination with respect to an Award may be made by
the Committee at the time of award or at any time thereafter.

           
c)
Settlement. The Committee shall determine whether Awards are settled in whole or
in part in cash, Common Stock, other securities of the Company, Awards or other
property.

           
d)
Additional Provisions For Awards: The following additional conditions shall
apply to all Awards, as applicable:



i.Incentive Stock Options shall be granted only to employees of the Company or
of a “parent corporation” or “subsidiary corporation” (as those terms are
defined in Section 424 of the Code) with respect to the Company;
                
ii. Each Award shall, by its terms, be transferable by the Participant only by
will or the laws of descent and distribution, and shall be exercisable only by
such Participant during his lifetime; and
                
iii. The terms and conditions of Incentive Stock Options shall be subject to and
comply with Section 422 of the Code, or any successor provision, and any
regulations thereunder.


e)
Termination of Employment. Except as provided herein, the Committee shall
determine the effect on an Award of the disability, death, retirement or other
termination of employment of a Participant and the extent to which, and the
period during which, the Participant's legal representative, guardian or
Designated Beneficiary may receive payment of an Award or exercise rights
thereunder.

           
f)
Consolidation or Mergers. With respect to Awards granted prior to March 7, 2006,
if the Company is to be consolidated with or acquired by another entity in a
merger, sale of all or substantially all of the Company's assets or otherwise
(an


6

--------------------------------------------------------------------------------

Exhibit 10.1

“Acquisition”), the Committee or the board of directors of any entity assuming
the obligations of the Company hereunder shall, as to outstanding Awards, make
appropriate provision for the continuation of such Awards by substituting on an
equitable basis for the shares then subject to such Awards the consideration
payable with respect to the outstanding shares of Common Stock in connection
with the Acquisition and by adjusting on an equitable basis the exercise price
of such Awards to reflect such Acquisition.
           
g)
Recapitalization or Reorganization. With respect to Awards granted prior to
March 7, 2006, in the event of a recapitalization or reorganization of the
Company (other than an Acquisition) pursuant to which securities of the Company
or of another corporation are issued with respect to the outstanding shares of
Common Stock, a Participant upon exercising rights under an Award shall be
entitled to receive what he would have received if he had exercised prior to
such recapitalization or reorganization.



h)
Mergers, etc. With respect to Awards granted on or after March 7, 2006, except
as otherwise provided in an Award, the following provisions shall apply in the
event of a Covered Transaction:



i.Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Committee may provide for the
assumption of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.


ii.Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), the Committee may provide for payment (a
“cash-out”), with respect to some or all Awards (or portion of Awards), equal in
the case of each affected Award to the excess, if any, of (A) the fair market
value of one share of Stock (as determined by the Committee in its reasonable
discretion) times the number of shares of Stock subject to the Award or portion
of the Award, over (B) the aggregate exercise or purchase price, if any, under
the Award or portion of the Award (in the case of a Stock Appreciation Right,
the aggregate base price above which appreciation is measured), in each case on
such payment terms (which need not be the same as the terms of payment to
holders of Stock) and other terms, and subject to such conditions, as the
Committee determines.


iii.Other Actions. If the Covered Transaction (whether or not there is an
acquiring or surviving entity) is one in which there is no assumption,
substitution or cash-out, each Award requiring exercise will cease to be
exercisable after such payment or other consideration, if any, as the Committee
deems equitable in the circumstances, as of the effective time of the Covered
Transaction.


iv.Termination of Awards Upon Consummation of Covered Transaction. Each Award
(unless assumed pursuant to Section 11(h)(i) above), other than outstanding
shares of Restricted Stock (which shall be treated in the same manner as other
shares of Stock, subject to Section 11(h)(v) below), will terminate upon
consummation of the Covered Transaction.


v.Additional Limitations. Any share of Stock delivered pursuant to
Section 11(h)(ii) or Section 11(h)(iii) above with respect to an Award may, in
the discretion of the Committee, contain such restrictions, if any, as the
Committee deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Committee may require that any amounts delivered, exchanged or otherwise paid in
respect of such Stock in connection with the Covered Transaction be placed in
escrow or otherwise made subject to such restrictions as the Committee deems
appropriate to carry out the intent of the Plan.


i)
Modification of Incentive Stock Options. Notwithstanding the foregoing, any
adjustments made pursuant to subparagraphs (f) or (g) with respect to Incentive
Stock Options shall be made only after the Committee, after consulting with
counsel for the Company, determines whether such adjustments would constitute a
“modification” of such Incentive Stock Options (as that term is defined in
Section 424 of the Code) or would cause any adverse tax consequences for the
holders of such Incentive Stock Options. If the Committee determines that such
adjustments  made with respect to Incentive Stock Options would constitute a
modification of such Incentive Stock Options, it may refrain from making such
adjustments.




7

--------------------------------------------------------------------------------

Exhibit 10.1

j)
Withholding. The Participant shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of Awards under the Plan no later than the date of the event
creating the tax liability. In the Committee's discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value on the date of delivery. The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Participant.

           
k)
Amendment of Award. The Committee may amend, modify or terminate any outstanding
Award, including substituting therefor another Award of the same or a different
type or changing the date of exercise or realization, provided that the
Participant's consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, either (i)
would not materially and adversely affect the Participant, or (ii) is required
to comply with applicable law. Notwithstanding the foregoing, and except as set
forth in Section 11(f), (g) or (h), the Committee shall not: (i) amend or modify
any Award to reduce the exercise price of any Option or Stock Appreciation
Right, (ii) cancel any Option or Stock Appreciation Right in exchange for a new
Award; (iii) purchase from the Participant for cash any Option which at the time
has an exercise price greater than the then Fair Market Value of the Common
Stock; and (iv) take any other action that would give effect to the actions
described in the preceding clauses (i) through (iii).

Section 12.    Miscellaneous


a)
No Right To Employment. No person shall have any claim or right to be granted an
Award, and the grant of an Award shall not be construed as giving a Participant
the right to continued employment. The Company expressly reserves the right at
any time to dismiss a Participant free from any liability or claim under the
Plan, except as expressly provided in the applicable Award.

           
b)
No Rights As Shareholder. Subject to the provisions of the applicable Award, no
Participant or Designated Beneficiary shall have any rights as a shareholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof. A Participant to whom Common Stock
is awarded shall be considered the holder of the Stock at the time of the Award
except as otherwise provided in the applicable Award.

           
c)
Term of Plan. This Plan shall terminate on January 25, 2016, and no Award shall
be granted under this Plan thereafter, but such termination shall not affect the
validity of Awards granted prior to the date of termination.

           
d)
Amendment of Plan. The Board or Committee, if so authorized by the Board, may
amend, suspend or terminate the Plan or any portion thereof at any time.

           
e)
Foreign Participants. Subject to the limitations set forth in Section 4 herein,
the Committee may grant Awards to Participants who reside or are employed
outside the United States on such terms and conditions as determined in the sole
discretion of the Committee are necessary or advisable to achieve the purposes
of the Plan or to comply with foreign laws, including the establishment of
subplans under this Plan. Any subplans or other modifications to Plan terms,
conditions or procedures established under this Section, shall be attached as
Appendices.

           
f)
Governing Law. The provisions of the Plan shall be governed by and interpreted
in accordance with the laws of the State of Delaware.

           
g)
Indemnity. Neither the Board nor the Committee, nor any members of either, nor
any employees of the Company or any parent, subsidiary, or other affiliate,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with their responsibilities with
respect to this Plan, and the Company hereby agrees to indemnify the members of
the Board, the members of the Committee, and the employees of the Company and
its parent or subsidiaries in respect of any claim, loss, damage, or expense
(including reasonable counsel fees) arising from any such act, omission,
interpretation, construction or determination to the full extent permitted by
law.



h)
Section 409A. Notwithstanding anything to the contrary in this Plan or any
Award, these provisions shall apply to any payments and benefits otherwise
payable to or provided to a Participant under this Plan and any Award. For
purposes of Section 409A of the Code, each “payment” (as defined by Section 409A
of the Code) made under this Plan or an Award shall be considered a “separate
payment.” In addition, for purposes of Section 409A of the Code, payments shall
be deemed exempt from the definition of deferred compensation under Section 409A
of the Code to the fullest extent possible under (i) the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to


8

--------------------------------------------------------------------------------

Exhibit 10.1

amounts paid as separation pay no later than the second calendar year following
the calendar year containing the participant's “separation from service” (as
defined for purposes of Section 409A of the Code)) the “two years/two-times”
separation pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are
hereby incorporate by reference.
           
 
If a participant is a “specified employee” as defined in Section 409A of the
Code (and as applied according to procedures of the Company and its affiliates)
as of his separation from service, to the extent any payment under this Plan or
an Award constitutes deferred compensation (after taking into account any
applicable exemptions from Section 409A of the Code), and to the extent required
by Section 409A of the Code, no payments due under this Plan or an Award may be
made until the earlier of: (i) the first day of the seventh month following the
Participant's separation from service, or (ii) the Participant's date of death;
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum, without interest, on the first day of
the seventh month following the Participant's separation from service.

           
 
The Committee shall administer the Plan with a view toward ensuring that Awards
under the Plan that are subject to Section 409A of the Code comply with the
requirements thereof and that Options and SARs under the Plan be exempt from the
requirements of Section 409A of the Code, but neither the Committee nor any
member of the Board, nor the Company nor any of its affiliates, nor any other
person acting hereunder on behalf of the Company, the Committee or the Board
shall be liable to a Participant or any Designated Beneficiary by reason of the
acceleration of any income, or the imposition of any additional tax or penalty,
with respect to an Award, whether by reason of a failure to satisfy the
requirements of Section 409A of the Code or otherwise.






9